Citation Nr: 0425682	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-22 596	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for shortening of the right 
leg. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1989 and from June 1991 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied entitlement to 
service connection for shortening of the right leg.  A review 
of the claims file reflects that correspondence from the RO 
to the veteran, dated in September 2003, was sent to the 
appellant's address in Fayetteville, North Carolina.  
Therefore, it appears that the case currently falls within 
the jurisdiction of the RO in Winston-Salem, North Carolina, 
as noted on the title page of this decision. 

In July 2003, the Board remanded the veteran's claim to the 
RO for additional development.  

Besides the issue listed above, the issue of entitlement to 
service connection for a bilateral foot condition, to include 
bone spurs and pronation, was developed for appellate review.  
By rating action of July 2003, the RO granted service 
connection for calcaneal spurs of the left and right feet, 
with pronation.  Accordingly, the issue of entitlement to 
service connection for foot disability need no longer be 
considered by the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran has a one-quarter inch shortening of the right 
leg which is attributable to his active military service.  




CONCLUSION OF LAW

The veteran has a one-quarter inch shortening of the right 
leg that is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

The veteran contends that his right leg is shorter than the 
left as a result of favoring his right leg on numerous 
parachute jumps performed during his periods of military 
service or, in the alternative, is the residual of a cracked 
pelvic bone during basic training in January 1982.  

Service medical records include enlistment examination 
reports, dated in July 1981 and April 1991, reflecting that 
the veteran's lower extremities were found to have been 
"normal."  When seen in the podiatry clinic in July 1996, 
the examiner reported that the veteran had a history of his 
right leg being three-eighths to one-half inch shorter than 
his left leg.  It was noted that the veteran had requested a 
replacement of his three-eighth inch shoe lift because it was 
worn and was no longer of any help to him.  A provisional 
diagnosis of a shortened leg was recorded by the examining 
physician.

Post-service VA examination reports, dated from February 1998 
to March 2003, are of record.  VA examination reports, dated 
in February and March 1998, reflect that the veteran's leg 
lengths were found to have been equal and that there were no 
residual from a cracked pelvis.  During a February 1999 VA 
bones examination, the examiner noted that he did not have 
the veteran's claims file to review prior to the examination.  
The veteran gave a history with respect to his pelvic 
fracture, which is consistent with that previously reported 
in this decision.  The examiner noted that the veteran wore a 
three-eighth inch shoe lift in his right shoe.  Upon 
measuring of the legs, the veteran was found to have a leg 
length discrepancy of one-quarter inch short on the right.  
The examiner concluded that the veteran had a one-quarter 
inch leg length discrepancy which could have caused back pain 
or additional pain and which was alleviated by a three-
eighths inch shoe lift.  The VA examiner concluded that he 
was unable to determine whether the veteran's shortening of 
the right leg was related to an "injury," and that the 
possibility of leg length discrepancy was great without any 
injury whatsoever.  The examiner further expounded that given 
the fact that leg lengths were unequal in most people, the 
appellant's leg length discrepancy was not related to any 
specific injury and certainly appeared not to have caused the 
veteran any significant disability.  

In August 2000, the veteran gave testimony at the RO in 
Indianapolis, Indiana concerning his claim for service 
connection for shortening of the right leg which is 
consistent with that previously reported in this decision. 

In May 2002, the Board took additional development with 
respect to the veteran's claim, to include requesting an 
additional VA orthopedic examination to determine the 
etiology of the veteran's right leg shortening.  The Board 
requested that the examiner determine the correct diagnosis 
and provide an opinion as to the medical probabilities that 
any currently diagnosed shortened right leg originated in, or 
was otherwise traceable to, military service.  If it was 
determined that the veteran did not have a shortened right 
leg due to military service, the examiner was to provide 
detailed reasons for such an opinion.  

Pursuant to the Board's May 2002 development request, in 
October 2002, the Board sent the veteran a letter informing 
him that the VA Medical Center (VAMC) in Fayetteville, North 
Carolina would be scheduling him for an examination which was 
necessary to make a determination on his claim for service 
connection for shortening of the right leg.  The veteran was 
advised that if he failed to report for the scheduled 
examination, his appeal might be denied.  He was provided 
with the provisions of 38 C.F.R. § 3.655.  

Pursuant to the Board's May 2002 development request, a VA 
orthopedic examination was scheduled on December 3, 2002; 
however, the veteran failed to appear for the examination.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be evaluated based on the evidence of record.  
38 C.F.R. § 3.655 (2003).  Accordingly, the Board must decide 
this matter on the current record.  The Board notes that, 
although the July 2003 supplemental statement of the case did 
not specifically mention 38 C.F.R. § 3.655, the Board did 
indeed inform the veteran that he was going to be scheduled 
for a VA examination by the VAMC in Fayetteville, NC and of 
the consequences of failing to report for that examination.  

In February 2003, the Board again requested that the veteran 
be scheduled for an orthopedic examination with respect to 
his claim for service connection for shortening of the right 
leg.  In February 2003, the Board sent the veteran a letter 
informing him that the VAMC in Fayetteville, North Carolina 
would be scheduling him for an additional examination, and he 
was once again provided the provisions of 38 C.F.R. § 3.655.  

While it does not appear that the VAMC scheduled the veteran 
for a VA orthopedic examination, the veteran was scheduled 
and appeared for VA examinations of his feet, spine and left 
ankle.  During a March 2003 spine examination, the examiner 
noted that he had reviewed the veteran's medical records.  
The examiner indicated that the veteran had a one-quarter 
inch leg length shortening.  During a March 2003 VA foot 
examination, the examiner related that he had reviewed the 
veteran's medical records, which showed that the appellant 
wore a right shoe lift of one-quarter inch for a slight leg 
length discrepancy.  

As noted above, in order to grant service connection, there 
must be competent medical evidence of both current disability 
and of a relationship between that disability and service.  
In this case, the clinical evidence reflects that the veteran 
was not found to have had a shortening of the right leg upon 
service entrance examinations in July 1981 and April 1991, 
that he was found to have had a three-eighths to one-half 
inch shortening of the right leg during an in-service 
podiatry consult in July 1996, and that several post-service 
VA examinations have confirmed that he currently has a one-
quarter inch shortening of the right leg.  The Board notes 
that a February 1999 VA examiner concluded that the veteran's 
current one-quarter inch shortening of the right leg was not 
likely the result of an injury.  Nevertheless, and as noted 
previously, the first clinical evidence of any shortening of 
the right leg was found during service in July 1996, and is 
essentially the same as that currently demonstrated on post-
service VA examinations.  Thus, in light of the foregoing and 
in the absence of any evidence of post-service injury or 
trauma or other intervening event which might have caused the 
shortening of the right leg, the Board finds that the 
evidence is in relative equipoise and supports the grant of 
service connection for a one-quarter inch shortening of the 
right leg.  (Although the RO has indicated that the 
shortening has not led to disability, the shortening itself 
is something that is recognized as potentially disabling by 
VA, depending of course on the extent of the shortening.  
38 C.F.R. § 4.71a (Diagnostic Code 5275) (2003).)


ORDER

Service connection for a one-quarter inch shortening of the 
right leg is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



